Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 6/29/21 has been entered and fully considered.
Claim 1 has been amended.
Claims 3-4 have been cancelled.
Summary
Applicant’s arguments see pages 1-4, filed 6/29/21, with respect to claims 1-2 and 5-8 have been fully considered and are persuasive.  The 103 rejection of claims 1-2 and 5-8 have been withdrawn.
Claims 1-2 and 5-8 are pending and have been considered.
Reasons for Allowance
Claims 1-2 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a method for preparing low-sulfur biodiesel, comprising the following steps: subjecting raw crude oil to heat exchange, preheating, glycerol esterification reaction, flashing, cooling, transesterification, dealcoholization, sedimentation, methyl ester rectification to obtain low-sulfur biodiesel up to the standard, wherein in the heat exchange process, the raw crude oil exchanges heat with flashed oil to recycle some heat, and glycerol and fatty acids in a oC, and nitrogen purging, and the reaction time is 2-4 hours; and wherein in the flashing process, the oil is flashed while the oil is hot after the glycerol esterification reaction, and the flashing pressure is 100-1000 Pa, recited in the claims; which is outside the scope of prior art.
	LIU ET AL.  (CN106800976; 6/2017) is the closest prior art that teaches:
LUI discloses in the abstract a kind of method that glycerine round-robin method continuous way prepares biodiesel, liquid material oil and glycerine are passed through in preheater simultaneously, and the feedstock oil and glycerine after preheating are passed through in flow reactor simultaneously, directly carry out esterification；Grease after esterification terminates is passed directly into continous way transesterification reactor after heat recovery heat exchanger and cooler cooling, while being passed through the methyl alcohol dissolved with potassium hydroxide catalyst, carries out ester exchange reaction；Reaction terminates to obtain biodiesel oil product and by-product glycerol through refinement treatment, and glycerine is passed through continuous way esterifier interior circulation and uses as raw material. Make the complete process method that raw materials glycerine round-robin method continuous way prepares biodiesel from high acid value waste oil fat the invention provides a kind of, realize reaction raw materials through waste heat recovery heat exchange, preheating, continuous way esterification and ester exchange reaction ；Be conducive to the industrialized production of scale.
However LIU does not teach or suggest the claimed method wherein the flashing step comes immediately after the glycerol esterification reaction step; the flashing step is carried out while the oil is still hot, wherein the flashing pressure is 100-1000 Pa; and after the flashing step, the oil is cooled and then participates in the subsequent transesterification step.
In other words, the claimed invention results in technical advantages, after the glycerol esterification reaction step, the residual fatty acids in the oil are further reduced by the flashing step. This makes it possible to reduce the generation of soap in the subsequent transesterification step and to avoid foaming during the methyl ester rectification step and the rectification of the recycled glycerol. The recycled glycerol can be rectified directly without treatment, and the methyl ester can also be rectified directly without treatment.  On the contrary, to the method of LIU, the oil is immediately cooled after the glycerol esterification step, and then directly participates in the subsequent transesterification step.
Therefore any combination of LIU fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  




/ELLEN M MCAVOY/            Primary Examiner, Art Unit 1771